Citation Nr: 1030852	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  95-06 754	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating prior to May 16, 1997, 
for disability under 38 U.S.C.A. § 1151 (West 2002) currently 
described for rating purposes as well-healed lower mid-line 
abdominal scars with fistula, residual of colostomy.

2.  Entitlement to an evaluation in excess of 10 percent from May 
16, 1997, for disability under 38 U.S.C.A. § 1151 (West 2002) 
currently described for rating purposes as well-healed lower mid-
line abdominal scars with fistula, residual of colostomy

3.  Entitlement to a separate rating prior to January 10, 2004, 
for disability under 38 U.S.C.A. § 1151 (West 2002) currently 
described for rating purposes as abdominal adhesions, residual of 
colostomy.

4.  Entitlement to a an evaluation in excess of 10 percent for 
disability under 38 U.S.C.A. § 1151 (West 2002) currently 
described for rating purposes as abdominal adhesions, residual of 
colostomy, from January 10, 2004.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to June 
1944.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1993 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

In January 2007, the Board denied the issues of (1) entitlement 
to a compensable rating prior to May 16, 1997, for disability 
under 38 U.S.C.A. § 1151 (West 2002) currently described for 
rating purposes as well-healed lower mid-line abdominal scars 
with fistula, residual of colostomy, and (2) entitlement to an 
evaluation in excess of 10 percent from May 16, 1997, for 
disability under 38 U.S.C.A. § 1151 (West 2002) currently 
described for rating purposes as well-healed lower mid-line 
abdominal scars with fistula, residual of colostomy.  The Board 
remanded the issues of (3) entitlement to a separate rating prior 
to January 10, 2004, for disability under 38 U.S.C.A. § 1151 
(West 2002) currently described for rating purposes as abdominal 
adhesions, residual of colostomy; and (4) entitlement to a an 
evaluation in excess of 10 percent for disability under 38 
U.S.C.A. § 1151 (West 2002) currently described for rating 
purposes as abdominal adhesions, residual of colostomy, from 
January 10, 2004.

The Veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  However, on August 20, 
2008, the Court was notified of the appellant's death.  The Court 
issued a March 2009 Order in which it vacated the January 2007 
Board decision and dismissed the appeal.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from November 
1943 to June 1944.

2.  On August 20, 2008, while the Board's January 2007 decision 
was on appeal to the Court, the Court was notified that the 
appellant died; noting that it had not received a request by 
another party to be substituted for the appellant, the Court 
vacated the Board's decision and dismissed the appeal to the 
Court.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of this claim at this time.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2009).  




ORDER

The appeal is dismissed.




		
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


